350 U.S. 114 (1955)
ARIZONA
v.
CALIFORNIA ET AL.
No. 10, Original.
Supreme Court of United States.
Argued December 8, 1955.
Decided December 12, 1955.
ON EXCEPTIONS TO THE REPORT OF THE SPECIAL MASTER.
George I. Haight served as Special Master by appointment of the Court, 347 U.S. 986, and filed the report on which this ruling was made. After his death, Simon H. Rifkind was appointed Special Master, 350 U.S. 812.
John P. Frank and Ernest W. McFarland argued the cause for the State of Arizona, complainant. On the brief were Robert Morrison, Attorney General, John H. Moeur, Mr. Frank, John Geoffrey Will, Burr Sutter, Perry Ling and Theodore Kiendl.
Northcutt Ely, Assistant Attorney General of California, argued the cause for defendants. On the brief were Edmund G. Brown, Attorney General, Mr. Ely, Robert L. McCarty, Prentiss Moore and Gilbert F. Nelson, Assistant Attorneys General, and Charles E. Corker, Howard I. Friedman, Burton J. Gindler, James B. McKenney, John R. Alexander and George Brody, Deputy Attorneys General, for the State of California, Francis E. Jenney for the Palo Verde Irrigation District, Harry W. Horton and R. L. Knox, Jr. for the Imperial Irrigation District, Earl Redwine for the Coachella Valley County Water District. James H. Howard, Charles C. Cooper, Jr., Donald M. Keith, Alan Patten and Frank P. Doherty for the Metropolitan Water District of Southern California, Roger Arnebergh for the City of Los Angeles, and T. B. Cosgrove for the City of San Diego, defendants.
*115 W. T. Mathews, Special Assistant Attorney General, argued the cause for the State of Nevada, Intervener. With him on the brief were Harvey Dickerson, Attorney General, and Wm. J. Kane, Special Assistant Attorney General.
Hatfield Chilson, Special Assistant Attorney General of Colorado, argued the cause for the States of Colorado, New Mexico, Utah and Wyoming. On the brief were Duke W. Dunbar, Attorney General, and Mr. Chilson for the State of Colorado, Richard Robinson, Attorney General, and Fred E. Wilson for the State of New Mexico, E. R. Callister, Attorney General, and Dennis McCarthy, Special Assistant Attorney General, for the State of Utah, and George F. Guy, Attorney General, for the State of Wyoming.
PER CURIAM.
The motion of California to join the States of Colorado and Wyoming as parties to this cause is denied. The motion to join Utah and New Mexico as parties is granted only to the extent of their interest in Lower Basin waters.
MR. JUSTICE FRANKFURTER, MR. JUSTICE BURTON, and MR. JUSTICE HARLAN would grant the motion.
THE CHIEF JUSTICE did not participate in this proceeding.